                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
MARIA AGUSHI,
                                                                     ORDER
                            Plaintiffs,
                                                                   96-cv-929-bbc
              v.



WENDY DUERR AND GARY ZELLMER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       The court has received an ex parte motion to seal this case by a non-party. Dkt.

#143. The individual requests that the court remove all court decisions in this case that are

publicly available online because the decisions use her name and have been damaging to her

emotional health and reputation. Although I am sympathetic to the request, I cannot remove

court records that are available online. The only court decision in this case that appears to

be publicly accessible is the decision by Court of Appeals for the Seventh Circuit affirming

the jury’s verdict in this case. Agushi v. Duerr, 196 F.3d 754, 759 (7th Cir. 1999). That

decision is publicly available on various legal databases, but I have no control over opinions

issued by the court of appeals or any authority over online databases. Accordingly, the ex

parte motion must be denied.




                                          ORDER

       IT IS ORDERED that the ex part motion to seal this case, dkt. #143, is DENIED.



                                              1
Entered this 3d day of October, 2019.




                          BY THE COURT:

                          /s/
                          ________________________
                          BARBARA B. CRABB
                          District Judge




                             2
